UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 8/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of August 31, 2010(Unaudited) DWS Strategic Value Fund Shares Value ($) Common Stocks 94.3% Consumer Discretionary 6.9% Auto Components 0.3% Goodyear Tire & Rubber Co.* Hotels Restaurants & Leisure 2.2% McDonald's Corp. (a) Leisure Equipment & Products 0.5% Mattel, Inc. (a) Media 1.6% Time Warner, Inc. (a) Multiline Retail 1.3% Big Lots, Inc.* (a) Target Corp. (a) Textiles, Apparel & Luxury Goods 1.0% VF Corp. (a) Consumer Staples 10.4% Beverages 3.4% PepsiCo, Inc. (a) Food & Staples Retailing 1.8% CVS Caremark Corp. Safeway, Inc. (a) Food Products 1.0% General Mills, Inc. Tobacco 4.2% Altria Group, Inc. (a) Philip Morris International, Inc. (a) Energy 15.8% Energy Equipment & Services 3.1% Ensco PLC (ADR) (a) National-Oilwell Varco, Inc. Transocean Ltd.* (a) Oil, Gas & Consumable Fuels 12.7% Apache Corp. (a) Chevron Corp. (a) ConocoPhillips (a) ExxonMobil Corp. (a) Hess Corp. (a) Marathon Oil Corp. (a) Nexen, Inc. Financials 11.5% Capital Markets 1.2% The Goldman Sachs Group, Inc. Commercial Banks 1.2% Wells Fargo & Co. (a) Consumer Finance 0.6% Capital One Financial Corp. (a) Diversified Financial Services 6.3% Bank of America Corp. Citigroup, Inc.* JPMorgan Chase & Co. (a) Insurance 2.0% Hartford Financial Services Group, Inc. (a) Lincoln National Corp. Thrifts & Mortgage Finance 0.2% Washington Mutual, Inc.* Health Care 12.1% Biotechnology 0.9% Amgen, Inc.* (a) Health Care Providers & Services 3.2% Aetna, Inc. Medco Health Solutions, Inc.* UnitedHealth Group, Inc. Life Sciences Tools & Services 0.9% Thermo Fisher Scientific, Inc.* (a) Pharmaceuticals 7.1% Abbott Laboratories (a) Merck & Co., Inc. (a) Mylan, Inc.* (a) Novartis AG (ADR) (a) Pfizer, Inc. (a) Industrials 11.1% Aerospace & Defense 7.1% Boeing Co. (a) General Dynamics Corp. (a) Honeywell International, Inc. (a) ITT Corp. (a) United Technologies Corp. (a) Construction & Engineering 0.8% URS Corp.* Industrial Conglomerates 2.2% General Electric Co. (a) Tyco International Ltd. (a) Machinery 1.0% Deere & Co. (a) Information Technology 14.3% Communications Equipment 0.4% QUALCOMM, Inc. (a) Computers & Peripherals 3.2% Hewlett-Packard Co. (a) IT Services 3.6% Accenture PLC "A" (a) International Business Machines Corp. (a) Office Electronics 1.3% Xerox Corp. Semiconductors & Semiconductor Equipment 0.5% Intel Corp. Software 5.3% BMC Software, Inc.* (a) CA, Inc. Microsoft Corp. Materials 1.1% Metals & Mining Agnico-Eagle Mines Ltd. (a) BHP Billiton Ltd. (ADR) (a) Telecommunication Services 6.8% Diversified Telecommunication Services 5.1% AT&T, Inc. (a) CenturyLink, Inc. (a) Frontier Communications Corp. (a) Verizon Communications, Inc. (a) Wireless Telecommunication Services 1.7% Vodafone Group PLC (ADR) (a) Utilities 4.3% Electric Utilities 2.7% Exelon Corp. (a) NextEra Energy, Inc. (a) Multi-Utilities 1.6% Dominion Resources, Inc. (a) PG&E Corp. (a) Total Common Stocks (Cost $1,660,500,528) Securities Lending Collateral 46.4% Daily Assets Fund Institutional, 0.30% (b) (c) (Cost $776,908,805) Cash Equivalents 6.1% Central Cash Management Fund, 0.25% (b) (Cost $102,097,249) % of Net Assets Value ($) Total Investments Portfolio (Cost $2,539,506,582) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $2,557,440,734. At August 31, 2010, net unrealized depreciation for all securities based on tax cost was $98,385,862. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $213,100,333 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $311,486,195. (a) All or a portion of these securities were on loan amounting to $755,899,959. In addition, included in other assets and liabilities, net is a pending sale, amounting to $5,008,560, that is also on loan. The value of all securities loaned at August 31, 2010 amounted to $760,908,519 which is 45.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
